DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 01/17/2020 was reviewed and the listed references were noted.  

Drawings
The 14 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 1-20 are pending. 


Examiner’s Note
Claims 16-20 have been analyzed under 35 U.S.C. 101.  Claims 16-20 recite “A computer program product for mitigating bias in a machine learning model, the computer program product comprising a computer readable storage medium having program instructions embodied therewith”.  Applicant’s specification further defines “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” (Paragraph [0111] of Applicant’s specification).  Accordingly, Applicant’s exclusion of transitory signals per se in the recited “computer readable storage medium” makes these claims statutory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (US 2018/0121817 – IDS) in view of Bellamy et al. (“AI Fairness 360: AN Extensible Toolkit for Detecting, Understanding, and Mitigating Unwanted Algorithmic Bias” - IDS).

Consider Claim 1 (and similarly Claim 16), Datta discloses “A system, comprising: 
a memory that stores computer executable components” (Datta, Fig. 12:1202); “and 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components” (Datta, Fig. 12:1204) “comprise: 
a model component that evaluates a machine learning model at a plurality of threshold settings to generate a sample set” (Datta, Paragraph [0047] and Fig. 7, where it is disclosed causal intervention to exemplary algorithmic decision-making system 104, replaces inputs 106 with random values from the population, i.e., a plurality of thresholds, as intervention inputs 110, and examine the distribution resultant over outcomes 108 to generate one or more influences/explanations 112, i.e., generation of a sample set) “and defines a relationship between (Datta, Paragraph [0047], wherein it is disclosed that  measurement of the influence of inputs 106 (or features) on decisions 108, about individuals or groups of individuals that are made by an algorithmic system. These measurements can be used for further uses, such as one or more influences/explanations 112 (e.g., one or more of one or more Quantitative Input Influence (QII) measures, transparency reports, etc.), which can include answers to transparency queries, which is interpreted as the relationship between QII or transparency reports and the system’s decision, i.e., the utility metric).  Although Data discloses QII score as its measurement of influence on the outcome of the machine learning model, it does not explicitly disclose the metric to be “a fairness metric“.  However, in an analogous field of endeavor, Bellamy discloses fairness pipeline for its classifier model (Bellamy, Abstract and Figure 1. With its legend). 

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Datta with teachings of Bellamy to include a fairness metric in the classification model.  One of ordinary skill in the art could have combined these elements in order to create a versatile classification model to ensure fairness of the decision making machine.  Therefore, it would have been obvious to combine Datta and Bellamy  to obtain the invention of in Claim 1.

Consider Claim 10, the combination of Datta and Bellamy discloses “A computer-implemented method, comprising: determining, by a system operatively coupled to a processor” (Datta, Fig. 12:1204), “a threshold setting for a machine learning model based on preferential weight values assigned to (Datta, Fig. 11, the Algorithmic Transparency System, which measures influence determination component).   Although Data discloses QII score as its measurement of influence on the outcome of the machine learning model, it does not explicitly disclose the metric to be “a fairness metric“.  However, in an analogous field of endeavor, Bellamy discloses fairness pipeline for its classifier model (Bellamy, Abstract and Figure 1. With its legend). 

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Datta with teachings of Bellamy to include a fairness metric in the classification model.  One of ordinary skill in the art could have combined these elements in order to create a versatile classification model to ensure fairness of the decision making machine.  Therefore, it would have been obvious to combine Datta and Bellamy  to obtain the invention of in Claim 10.

Allowable Subject Matter
Claims 2-9, 11-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of the recited limitations of the dependent claims. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Keromytis et al. (US 8,135,994).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIAMAK HARANDI/
Primary Examiner, Art Unit 2666